DETAILED ACTION
1.	This office action is a response to an application filed 09/10/2020 in which claims 1-12, 14-19 & 21-22 are pending in the application and currently being examined.
The present application is being examined under the AIA  first to invent provisions. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12 & 14-15, drawn to a mask device.
Group II, claim(s) 16-19, drawn to a mask plate.
Group III, claim(s) 21-22, drawn to a frame.

PCT: Lack of Unity
Priori
3.	Lack of unity of invention may be directly evident “a priori,” that is, before considering the claims in relation to any prior art, for example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. 
         In instant case, the invention of Group I is drawn to a mask device, comprising: a frame comprising an inner edge, an outer edge, and a plurality of mounting grooves; a first mask plate comprising a substrate, at least one first mask opening arranged on the substrate, and a plurality of clamping portions protruding and extending outward from at least part of a periphery of the substrate, wherein the plurality of clamping portions are configured to be mounted in the plurality of mounting grooves in one to one correspondence, so that the substrate is configured to be mounted on the inner edge of the frame; a direction along which the clamping portion extends from the substrate to a direction away from the substrate is a first direction, a direction perpendicular to the first direction is a second direction; at least one of the plurality of clamping portions comprises a first portion connected to the substrate, and a size of at least part of the first portion in the second direction gradually decreases in the first direction; and at least part of the first portion is extendable into the mounting groove corresponding to the clamping portion, so that a gap between the substrate and an orthographic projection of the inner edge of the frame on a plane where a face of the substrate parallel to the first direction is located is less than a size of the first portion of the at least one of the plurality of clamping portions in the first direction, Group II is drawn to a mask plate, comprising: a substrate; at least one first mask opening arranged on the substrate; and a plurality of clamping portions protruding and extending outward from at least part of a periphery of the substrate, wherein a direction along which the clamping portion extends from the substrate to a direction away from the substrate is a first direction, a direction perpendicular to the first direction is a second direction; at least one of the plurality of clamping portions comprises a first portion connected to the substrate, and a width of at least part of the first portion of the at least one clamping portion in the second direction gradually decreases in the first direction and Group III is drawn to a frame, comprising: a plurality of mounting grooves, wherein at least one mounting groove of the plurality of mounting grooves comprises: a main body portion; and at least one expansion portion communicated with the main body portion, wherein the main body portion comprises a first part near the inner edge and a second part away from the inner edge, the first part of the main body portion communicates with the second part of the main body portion, and the expansion portion is located on a side surface of the first part of the main body portion facing the adjacent mounting groove and extends in a direction away from the main body portion, and the expansion portion comprises an outer contour which is connected to the inner edge.  Since there is no subject matter common to all groups, the restriction is proper for the reasons set forth above where lack of unity of invention is evident “a priori”.              

4.	The examiner has required restriction between various apparatus claims. Where applicant elects claims directed to an apparatus, and the apparatus claims are subsequently found allowable, withdrawn apparatus claims that depend from or otherwise require all the limitations of the allowable apparatus claim will be considered for rejoinder. All claims directed to a nonelected apparatus invention must require all the limitations of an allowable apparatus claim for that nonelected apparatus invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the apparatus claims and the rejoined nonelected apparatus claims will be withdrawn, and the rejoined nonelected apparatus claims will be fully examined for patentability in accordance with Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JETHRO PENCE whose telephone number is (571)270-7423.  The examiner can normally be reached on M-Th  8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717